The IAS court correctly denied the motion to set aside the appraisal as no longer connected with the remedy invoked in the action (Matter of Cammaratta, 60 Misc 2d 521, 523). In any event, absent a showing of fraud, bias or bad faith, there is no basis to set aside the appraisal (Olympia & York 2 Broadway Co. v Produce Exch. Realty Trust, 93 AD2d 465). No such showing is made here. That portion of the order as denied reargument is non-appealable (Cross v Cross, 112 AD2d 62). Nor were any new facts presented such that the motion could be deemed one for renewal. We have previously passed on an aspect of this matter (149 AD2d 310). Concur — Wallach, J. P., Kupferman, Ross, Asch and Rubin, JJ.